Table of Contents Management’s Discussion and Analysis 1. HIGHLIGHTS 1 2. INTRODUCTION 3 3. ABOUT CAE 3.1 Who we are 3.2 Our vision 5 5 5 3.3 Our strategy 3.4 Our operations 3.5 Foreign exchange 3.6 Non-GAAP and other financial measures 5 5 10 12 4. CONSOLIDATED RESULTS 4.1 Results from operations – fourth quarter of fiscal 2015 4.2 Results from operations – fiscal 2015 14 14 16 4.3 Results from discontinued operations 17 4.4 Consolidated orders and total backlog 18 5. RESULTS BY SEGMENT 5.1 Civil Aviation Training Solutions 5.2 Defence and Security 5.3 Healthcare 19 20 22 24 6. CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 6.1 Consolidated cash movements 6.2 Sources of liquidity 6.3 Government assistance 6.4 Contractual obligations 26 26 27 28 28 7. CONSOLIDATED FINANCIAL POSITION 7.1 Consolidated capital employed 7.2 Off balance sheet arrangements 7.3 Financial instruments 29 29 31 31 8. BUSINESS RISK AND UNCERTAINTY 8.1 Risks relating to the industry 8.2 Risks relating to the Company 8.3 Risks relating to the market 34 34 36 38 9. RELATED PARTY TRANSACTIONS 39 10. CHANGES IN ACCOUNTING POLICIES 10.1 Changes in accounting policies 10.2 New and amended standards adopted 10.3 New and amended standards not yet adopted 10.4 Use of judgements, estimates and assumptions 40 40 40 40 40 11. CONTROLS AND PROCEDURES 11.1 Evaluation of disclosure controls and procedures 11.2 Internal control over financial reporting 42 42 42 12. OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 42 13. ADDITIONAL INFORMATION 42 14. SELECTED FINANCIAL INFORMATION 43 Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2015 1.
